Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 have been amended and currently claims 1-3  and 6-8 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, CN107877349 in view of Van, US20060026781 and further in view of McNeil, US20050186889.
Regarding claim 1, Dai discloses a machine body containing a main vertical column (at least one main column defined by elements 2 and 3 , Fig 1); an abrasive container set (container 26 , Fig 1), located adjacent to the main vertical column (Fig 1), filled with abrasive materials (wherein the reservoir 26 comprises of polishing liquid, translation  paragraph 0039); and a multi-axis transmission device, mounted movably to the main vertical column for sliding reciprocally in a direction toward or away from the abrasive container set (Fig 1), including: a primary driving module (Element 14 , Fig 1), having a driving shaft (shaft 20, Fig 1); a transmission housing, connected to the primary driving module(housing comprising plate 24 , Fig 1), the driving shaft being extended into the transmission housing (Fig 1); a rotation assembly( a rotation assembly has been interpreted as combination of elements 15, 17, and  23, Fig 1), rotatably mounted inside the transmission housing(portion of the rotation assembly mounted inside the transmission housing, Fig 1); and a plurality of shaft assemblies, rotatably mounted to the rotation assembly(shaft assembly associated with carrying plate 4, Fig 3), each of the plurality of shaft assemblies being transmissively linked to the driving shaft and being able to mount at least one workpiece(operation of the carrying plate 4 ), wherein the plurality of shaft assemblies are driven to rotate synchronously by the primary driving module( the plurality of shafts associated with carrying plate 4  rotating around pivot  by means of gear 25 in communication with gear 23, Fig 1). 
However, Dai does not disclose further including a plurality of outer ring gears, each of the plurality of outer ring gears sleeving firmly onto the driving shaft; a plurality of secondary driving modules, mounted onto the transmission housing, transmissively connected individually to the rotation assembly; each of the plurality of shaft assemblies including: a shaft sub-assembly; a gear disk, firmly mounted onto the shaft sub-assembly; and a transmission member, transmissively linking the gear disk to the primary driving module; wherein each of the plurality of outer ring gears is transmissively linked to the gear disk of the respective one of the plurality of shaft assemblies via the transmission member of the respective one of the plurality of shaft assemblies; and wherein each of the plurality of shaft assemblies  and the corresponding at least one workpiece are driven to rotate synchronously by the plurality of driving module; and the plurality of shaft assemblies are driven to revolve synchronously by the plurality of  secondary driving modules and the rotation assembly.
Van discloses a transmission arrangement as shown in figure 1 wherein a shaft 25 with plurality of pulley transmission units 28, 31 , and etc having plurality of shafts 17 each having a transmission unit 12 in various heights. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission disclosed by Dai to have further incorporated a plurality of outer ring transmission elements , each of the plurality of outer ring transmission elements firmly onto the driving shaft; each of the plurality of shaft assemblies including : a shaft sub assembly; a transmission disk, firmly mounted onto the shaft sub-assembly; and a transmission member, transmissivley linking the transmission disk to the primary driving module; wherein each of the plurality of outer ring transmission elements is trasnmissively linked to the transmission disk of the respective one of the plurality of shaft assemblies via the transmission member of the respective one of the plurality of shaft assemblies as taught by Van in order to transmit only the power that each head separately consumes for an efficient power transmission and cost effective construction. (paragraph 0004)
Furthermore, McNeil teaches a plurality of secondary driving modules 42 which come into contact with a larger gear in a polishing device. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotation assembly disclosed by Dai in view of Van to have further incorporated a plurality of secondary driving modules and the plurality of shaft assemblies are driven to revolve synchronously by the plurality of secondary driving modules and the rotation assembly as taught by McNeil in order to provide a smooth rotational force to the rotation assembly during the rotation of the transmission housing wherein each drive provides rotational force therefore compensating each other. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporated the plurality of secondary driving modules, mounted onto the transmission housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. And to have further incorporated gear transmission system instead of a pulley system since such modification does not alter the operation of the device disclosed by Dai in view of Van and further in view of McNeil since it is old and well known that such modification would still function as a form of transmitting force from a rotating shaft which would simultaneously work with the transmission units disclosed by Dai in view of Van and further in view of McNeil.
Regarding claim 2,  Dai in view of Van and further in view of McNeil discloses each and every limitation set forth in claim 1.  Furthermore, McNeil teaches the rotation assembly further has an outer transmissive ring gear transmissively connected to the plurality of the secondary driving modules. (Figs 1 and 2 the larger gear in communication with the plurality of the secondary driving modules)
Regarding claim 3, Dai in view of Van and further in view of McNeil discloses each and every limitation set forth in claim 1. Furthermore, McNeil teaches the plurality of secondary driving modules are positioned symmetrically to two opposing sides of the rotation assembly with respect to a rotation axis of the rotation assembly. (Fig 1)
Regarding claim 7,  Dai in view of Van and further in view of McNeil discloses each and every limitation set forth in claim 1. Furthermore, Dai discloses the primary driving module is a servo motor assembly in a CNC machine. (Fig 1)
Regarding claim 8, Dai in view of Van and further in view of McNeil discloses each and every limitation set forth in claim 1.  Furthermore, Dai discloses each of the plurality of secondary driving modules is a servo motor assembly in a CNC machine. (Fig 1)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, CN107877349 in view of Van, US20060026781 and further in view of McNeil, US20050186889 and further in view of Higashi, US4173851.
Regarding claim 6, Dai in view of Van and further in view of McNeil discloses each and every limitation set forth in claim 1. However, Dai in view of Van and further in view of McNeil does not disclose the shaft sub assembly includes a shaft body and an engagement member, while the gear disk is fixedly mounted onto the shaft body, the engagement member is rigidly connected to a lower end of the shaft body; and the engagement member is for mounting a workpiece connecting arm for further mounting the at least one workpiece. 
Higashi teaches the shaft sub assembly includes a shaft body (a bottom portion of the shaft sub assembly, Fig 1) and an engagement member (Element 12, Fig 1), while the gear disk is fixedly mounted onto the shaft body (Fig 1), the engagement member is rigidly connected to a lower end of the shaft body (Fig 1); and the engagement member is for mounting a workpiece connecting arm  (Elements 13, Fig 1) for further mounting at least one workpiece. (Elements B, Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shaft sub assembly disclosed by Dai in view of  Van and further in view of McNeil to have further incorporated the shaft sub assembly includes a shaft body and an engagement member, while the gear disk is fixedly mounted onto the shaft body, the engagement member is rigidly connected to a lower end of the shaft body; and the engagement member is for mounting a workpiece connecting arm for further mounting at least one workpiece as taught by Higashi in order to insure the pieces to be finished pass through the abrasive layer alternatively from a high density region to a low density region and vice versa. (2:24-32)
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that the references alone or in combination fail to disclose the revolution and rotation characteristics of the workpiece. Examiner respectfully disagrees . As it has been laid out in the current rejection,  Dai discloses the concept of having multiple workpiece holding shaft members with rotational movement while the entire assembly would also cause the workpieces to revolve. Van clearly shows a mechanism in polishing art wherein multiple shafts are rotated synchronously by using a pulley system therefore it would have been obvious to one of ordinary skill in the art to have incorporated Van so that only one motor is incorporated in order to lower cost. Furthermore, McNeil and Dai both incorporated gear transmission which would have further made it obvious to one of ordinary skill in the art to swap the pulley system with a gear mechanism since such modification is old and well known forms of energy transfer. 
In response to applicant's argument that Van is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Van teaches in the polishing art , the transmission unit can comprise a plurality of shafts with transmission units in this case pulleys to cause synchronous rotation of the shafts by means of a motor. Therefore Van is pertinent to particular problem with which the applicant was concerned, being transmitting rotational movement synchronously to multiple rotating shafts. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723